


February 19, 2013






REFUSOL INC.
48025 Fremont Boulevard
Fremont, CA 94538


Dear Mr. Wirth:


This letter Is to confirm that WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
has agreed to extend the maturity date of that certain credit accommodation
granted by Bank to REFUSOL INC. ("Borrower") In the maximum principal amount of
One Million Five Hundred Thousand Dollars ($1,500,000.00) pursuant to the terms
and conditions of that certain Credit Agreement between Bank and Borrower dated
as of March 1, 2012, as amended from time to time (the "Agreement'').


The maturity date of said credit accommodation is hereby extended until July 1,
2013. Until such date, all terms and conditions of the Agreement which pertain
to said credit accommodation shall remain in full force and effect, except as
expressly modified hereby. The promissory note dated as of March 1, 2012,
executed by Borrower and payable to the order of Bank which evidences said
credit accommodation (the "Note"), shall be deemed modified as of the date this
letter is acknowledged by Borrower to reflect the new maturity date set forth
above. All other terms and conditions of the Note remain In full force and
effect, without waiver or modification.


Borrower acknowledges that Bank has not committed to make any renewal or further
extension of the maturity date of the above-described credit accommodation
beyond the new maturity date specified herein, and that any such renewal or
further extension remains In the sole discretion of Bank. This letter
constitutes the entire agreement between Bank and Borrower with respect to the
maturity date extension for the above-described credit accommodation, and
supersedes all prior negotiations, discussions and correspondence concerning
said extension.


In consideration of the extension granted herein and as a condition to the
effectiveness hereof, immediately upon signing this letter Borrower shall pay to
Bank a non-refundable fee of $2,000.00.


Please acknowledge your acceptance of the terms and conditions contained herein
by dating and signing one copy below and returning It to my attention at the
above address on or before March 29, 2013.




Very truly yours,


WELLS FARGO BANK, NATIONAL ASSOCIATION


By: ________________________________
Matthew Jurgens, Vice President


Acknowledged and accepted as of March 25, 2013




REFUSOL, INC.


By: ______________________________
Alexander Wirth, President and CFO








